                                                            Case 3:19-cv-00520-MMD-CLB Document 55 Filed 09/29/20 Page 1 of 2




                                                        1   Alex J. Flangas
                                                            Nevada Bar No. 664
                                                        2   KAEMPFER CROWELL
                                                            50 West Liberty Street, Suite 700
                                                        3   Reno, Nevada 89501
                                                            Telephone: (775) 852-3900
                                                        4   Facsimile: (775) 327-2011
                                                            Email: aflangas@kcnvlaw.com
                                                        5
                                                            Ryan W. Daniels
                                                        6   Nevada Bar No. 13094
                                                            KAEMPFER CROWELL
                                                        7   1980 Festival Plaza Drive, Ste 650
                                                            Las Vegas, NV 89135-2958
                                                        8   Telephone: (702)792-7000
                                                            Facsimile: (702)796-7181
                                                        9   Email: rdaniels@kcnvlaw.com

                                                       10   Attorneys for Plaintiffs Douglas Coder and
                                                            Linda Coder Family LLLP
                                                       11
                                                                                         UNITED STATES DISTRICT COURT
                                                       12                                        DISTRICT OF NEVADA
                                                       13
                                                            DOUGLAS CODER & LINDA CODER
                                                       14   FAMILY LLLP,                                      Case No.   3:19-cv-00520-MMD-CLB

                                                       15                         Plaintiff,                     STIPULATION AND ORDER TO
                                                                                                                     STAY PROCEEDINGS
                                                            v.
                                                       16
                                                            RNO EXHIBITIONS, LLC, a Nevada limited
                                                       17   liability company; and VINCENT WEBB, an
                                                            individual,
                                                       18
                                                                                 Defendants.
                                                       19
                                                                   Plaintiff Douglas Coder and Linda Coder Family LLLP (“Coder”) and Defendants RNO
                                                       20
                                                            Exhibitions, LLC and Vincent Webb, through their respective counsel, stipulate to stay the
                                                       21
                                                            proceedings until an order is entered by the Court on RNO Exhibitions’ and Webb’s Motions to
                   50 West Liberty Street, Suite 700




                                                       22
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                            Dismiss Plaintiff’s First Amended Complaint. RNO Exhibitions and Webb filed their motions
                                                       23
                                                            on May 20, 2020, ECF Nos. 42 and 43. Coder filed their oppositions on June 17, 2020, ECF Nos.
                                                       24
                                                            46 and 47. RNO Exhibitions and Webb filed their replies on July 8, 2020, ECF Nos. 52 and 53.

                                                                                                                                                Page 1 of 2
                                                            Case 3:19-cv-00520-MMD-CLB Document 55 Filed 09/29/20 Page 2 of 2




                                                        1          The parties make this request with knowledge of the fact that certain discovery deadlines

                                                        2   and other scheduling order deadlines are approaching and defendants are not yet required to file

                                                        3   an answer or affirmative defenses, and depending on the outcome of the motions might not be

                                                        4   required to do so. Because the outcome of the motions may significantly affect the scope of

                                                        5   discovery, the parties agree the most efficient use of their, and the Court’s, resources is to stay

                                                        6   the action until after the motions are resolved. This constitutes good cause to stay the action.

                                                        7   The parties further stipulate that in the event an order issues denying the motions and directing

                                                        8   an answer be filed, the parties will confer and submit a new proposed scheduling order with

                                                        9   appropriate deadlines for discovery and dispositive motions for this Court’s consideration and

                                                       10   approval within 10 judicial days of the filing of an answer by any of the answering defendants.

                                                       11          This request is made in good faith and not for the purposes of delay.

                                                       12          DATED: September 28, 2020

                                                       13   KAEMPFER CROWELL                                 SNELL & WILMER L.L.P.

                                                       14

                                                       15   By: /s/ Alex J. Flangas                          By: /s/ Kiah D. Beverly-Graham______
                                                                 ALEX FLANGAS                                     JANINE C. PRUPAS
                                                       16        Nevada Bar No. 664                               Nevada Bar No. 9156
                                                                 RYAN W. DANIELS                                  KIAH D. BEVERLY-GRAHAM
                                                       17        Nevada Bar No. 13094                             Nevada Bar No. 11916
                                                                 50 West Liberty Street, Suite 700                50 West Liberty Street, Suite 510
                                                       18        Reno, NV 89501                                   Reno, NV 89501
                                                                 1980 Festival Plaza Drive, Ste. 650
                                                       19        Las Vegas, NV 89135                              Attorneys for Defendants

                                                       20       Attorneys for Plaintiff

                                                       21
                   50 West Liberty Street, Suite 700




                                                       22                                                IT IS SO ORDERED:
KAEMPFER CROWELL

                       Reno, Nevada 89501




                                                       23                                                ________________________________________
                                                                                                         UNITED STATES DISTRICT JUDGE
                                                       24
                                                                                                                 September 29, 2020
                                                                                                         DATED:_________________________________

                                                                                                                                                     Page 2 of 2
